DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10, 12-14 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guzman 9,278,484 for the reasons of record. Regarding claim 12, this claim is rejected for the same reasons that claim 16 was previously rejected since claim 16 has been incorporated into claim 12.

Claims 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guzman 9,278,484 as applied to claims 1-10, 12-14 and 16-20 above, and further in view of Humfeld 9,731,453 for the reasons of record.

Response to Arguments
Applicant's arguments filed 18 November 2022 have been fully considered but they are not persuasive. Applicant argues that “the present application is directed to parts formed as a closed-shape part (e.g., cylinder, rectangular box, etc.) on a male tool when there is no ‘free edge’ for the material to allow fiber displacement during part consolidation and cure”. However, the instant claims are not directed to a closed-shape part (e.g., cylinder, rectangular box, etc.) on a male tool, therefore, this argument is not convincing. 
Applicant also argues that “Guzman is directed to forming “highly curved, multi-leg composite structures, such as frames, spars, ribs and stringers. (col 2, lines 12-13) and is not directed at constructing a closed-shape composite structure.” This is not convincing of patentability since the instant claims are not directed to a “closed shaped composite structure”.
Applicant further argues “Guzman teaches that the gaps are minimized or eliminated through placement of the layers on the tool prior to consolidation and curing”.  Therefore, applicant is admitting that gaps exist while the plies are on the tool surface as shown in Fig. 38. Furthermore, Guzman goes on to say that gaps can exist between the ends of the tow segments; see col. 14, lines 7-10. 
Applicant relies on col. 13, lines 55-61 of Guzman to teach that there are no gaps between the ends of the plies when the plies are on the tool. However, the disclosure at col. 13, lines 55-61 in Guzman clearly discloses that there are gaps present when the plies are placed on the tool that are ultimately partially closed or closed. Therefore, the claims do not distinguish over Guzman.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783